Title: From Thomas Jefferson to Heinrich Gerlach and Herstale, 31 March 1781
From: Jefferson, Thomas
To: Gerlach, Heinrich,Hertal (Herstale, Harstall), Lieut. Daniel Arnold



Sir
Richmond March 31st 1781

The Departure of the German as well as British Troops of Convention from this State is a Circumstance probably unknown to you before your Arrival here. I am not informed to what place they were destined, but believe it was to Yorktown in Pensylvania, the nearest Navigation to which is the Head of Chesapeake Bay.
I have however dispatched the Letters transmitted me by Express to Congress for their Determination on the several Articles of your Application and expect an Answer within about a fortnight from this Date which shall be transmitted you the Moment I receive it. I am &c.,

T. J.

